DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive.
	Applicant states (pp. 8) that “one or more search results” and “at least one wireless station identifier” is not equivalent to mapping location information and wireless station identifiers.
In Busch, user of a mobile device may initiate a search (i.e., request) for terms of interest near a destination location (i.e., point of interest). Search results (i.e., response) are returned to (i.e., received by) the mobile device, which contain location information describing the destination and nearby businesses [0373].
Busch does not disclose mapping destination location to wireless station identifiers; however, Hizume teaches a method that
Receive location information associated with a device (Hizume: fig. 3A, #305; [0026]); and
Determine identifiers of access points (i.e., wireless stations) at the location from the previous step (Hizume: fig. 3A, #310; [0028]).
Hizume requires the device to be in a certain location to determine the access point identifiers. In other words, step (i) is a prerequisite for step (ii). Examiner respectfully disagrees. Notice that step (ii) takes location information as input, and produces access point identifiers as output. The fact that the input is associated with a device is not necessary for step (ii) to function, the input could very well be associated with a searched destination.
Therefore, Busch combined with step (ii) of Hizume teaches one or more search results, together with at least one wireless station identifier of a wireless station located at a point of interest in the search results.
Applicant further argues (pp. 10) that the same portion of Hizume cannot be used to disclose two separate and distinct features of claim 1. Busch’s method can be summarized as follows:
Initiate a search query for a destination [0373].
Receive search results related to the destination location [0373].
When user is in the destination area, identify the location of user device [0341].
Detect if the device location matches the destination location [0338].
Hizume’s mapping of location information to identifiers of access points is used to map first in step (II) the destination location, and then in step (III) the device location to the corresponding access points. Matching in step IV is detected by comparing access point identifiers associated with the two locations, rather than by comparing the two locations themselves. In other words, Hizume is used twice by Busch to map two separate and distinct locations to corresponding access points.
Busch combined with Hizume teaches claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2013/0073454 Busch [herein “Busch”], and further in view of US patent application 2008/0227463 Hizume et al. [herein “Hizume”].
Claim 1 recites “A client device configured to: receive a search query from a user; send a search request, derived from the search query, to a search service server; receive, from the search service server, a response to the search request including one or more search results, the response also including at least one wireless station identifier for at least one wireless station located at a point of interest relevant to the search query; store the received at least one wireless station identifier in memory of the client device;”
In Busch, user of a mobile device may initiate a search (i.e., request) for terms of interest near a destination location (i.e., point of interest relevant to the search query). Search results (i.e., response) are returned to (i.e., received by) the mobile device, which contain location information describing the destination and nearby businesses [0373]. For maximum privacy, location information is stored in the mobile device (i.e., in memory) [0340].
Busch does not disclose mapping destination location to wireless station; however, Hizume teaches a method that, taking location information as input, determines identifiers of access points (i.e., wireless stations) at that location (Hizume: fig. 3A, #310; [0028]).
Claim 1 further recites “identify, after receiving the response, using a communication module of the client device, one or more wireless station identifiers of one or more observed wireless stations;”
In Busch, after receiving search results and when the user is within the destination area, the mobile device reports the device location (i.e., observed location) [0341].
Busch does not disclose mapping device location to wireless station; however, Hizume maps location information to identifiers of access points (Hizume: fig. 3A, #310; [0028]).
Claim 1 further recites “determine at least one of the one or more wireless station identifiers for at least one of the one or more observed wireless stations identified by the client device matches one of the stored at least one wireless station identifiers; and transmit a message identifying the match to a tracking service server.”
In Busch, when the location of the mobile device (i.e., observed location) corresponds to (i.e., matches) that of the destination stored in the mobile device (i.e., stored location), the device records the match and communicates (i.e., transmits) that match to a remote server (i.e., tracking service server) [0338].
Busch does not disclose mapping location to wireless station; however, Hizume maps location information to identifiers of access points (Hizume: fig. 3A, #310; [0028]). A match is detected if the same access point identifier is associated with both the device and the stored destination.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch with Hizume. One having ordinary skill in the art would have found motivation to utilize Hizume in Busch to determine if a mobile device is located at a point of interest.
Claim 6 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “A client device as claimed in claim 1, wherein one or more processors of the client device are configured to match the wireless station identifier for the observed wireless station with the stored at least one wireless station identifier by analyzing detected wireless signals from the observed wireless station for greater than a threshold period of time.”
Before a determination (i.e., match) is made, Busch determines (i.e., analyzes) how long the mobile device is present at the destination location, and this time must be greater than a threshold period of time [0344].
Busch teaches claim 1, but does not disclose mapping location to wireless station; however, Hizume maps location information to identifiers of access points (Hizume: fig. 3A, #310; [0028]). A match is detected if the same access point identifier is associated with both the device (i.e., observed location) and the destination (i.e., stored location).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch with Hizume. One having ordinary skill in the art would have found motivation to utilize Hizume in Busch to determine if a mobile device is located at a point of interest.
Claim 7 is analogous to claim 2, and is similarly rejected.

Claim 12 recites “A server system, comprising: a processing module including one or more processors; a memory module having one or more memories configured to store data and instructions for execution by the processing module; and a communication module including a wireless transceiver configured for bidirectional communication with one or more remote devices including one or more wireless stations and one or more client devices; wherein the processing module is operatively coupled to the communication module, and is configured to: receive a search query from a client device; identify a location relevant to the received search query; generate a response to the received search query including one or more search results associated with the identified location; determine at least one wireless station identifier for at least one wireless station located at a point of interest at the identified location; transmit the response and the at least one wireless station identifier to the client device; and”.
In Busch, user of a mobile device may initiate a search (i.e., request) for terms of interest near a destination location (i.e., point of interest relevant to the search query). Search results (i.e., response) are returned to (i.e., received by) the mobile device, which contain location information describing the destination and nearby businesses [0373].
Busch does not disclose mapping destination location to wireless station; however, Hizume teaches a method that, taking location information as input, determines identifiers of access points (i.e., wireless stations) at that location (Hizume: fig. 3A, #310; [0028]).
Claim 12 further recites “in response to the transmission, receive a message from the client device, the message identifying that the client device has detected a wireless station identifier for an observed wireless station that matches one of the determined at least one wireless station identifiers; and determine, from the received message, whether a conversion occurred at the identified location.”
In Busch, after receiving search results and when the user is within the destination area, the mobile device reports the device location [0341]. When the location of the mobile device (i.e., observed location) corresponds to (i.e., matches) that of the destination stored in the mobile device (i.e., stored location), the device records the match and communicates (i.e., transmits) that match to a remote server [0338]. A conversion likely occurs when the user visits a business location in response to an associated targeted content (e.g., search result) [0383].
Busch does not disclose mapping device location to wireless station; however, Hizume maps location information to identifiers of access points (Hizume: fig. 3A, #310; [0028]). A match is detected if the same access point identifier is associated with both the device and the stored destination.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch with Hizume. One having ordinary skill in the art would have found motivation to utilize Hizume in Busch to determine if a mobile device is located at a point of interest, and if a conversion has likely happened.
Claim 17 is analogous to claim 12, and is similarly rejected.

Claim 13 recites “A server system as claimed in claim 12, wherein the one or more processors are configured to determine whether the conversion occurred by analyzing whether the detected wireless station identifier for the observed wireless station matched the one of the stored at least one wireless station identifiers for greater than a threshold period of time.”
Before a determination (i.e., conversion) is made, Busch determines (i.e., analyzes) how long the mobile device is present at the destination location, and this time must be greater than a threshold period of time [0344].
Busch teaches claim 12, but does not disclose mapping location to wireless station; however, Hizume maps location information to identifiers of access points (Hizume: fig. 3A, #310; [0028]). A match is detected if the same access point identifier is associated with both the device and the stored destination.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch with Hizume. One having ordinary skill in the art would have found motivation to utilize Hizume in Busch to determine if a mobile device is located at a point of interest, and if a conversion has likely happened.
Claim 18 is analogous to claim 13, and is similarly rejected.

Claims 3-4, 8-9, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Busch as applied to claims 1, 6, 12 and 17 above respectively, in view of Hizume, and further in view of US patent application 2008/0140667 LaBiche [herein “LaBiche”].
Claim 3 recites “A client device as claimed in claim 1, wherein, prior to transmitting the message identifying the match to the tracking service server, matching data is stored in memory of the client device as log information.”
In Busch, when the location of the mobile device corresponds to (i.e., matches) that of the stored destination, the device records (i.e., stores in memory) the match [0338].
Busch and Hizume teach claim 1, but do not disclose the limitation on log information; however, LaBiche stores transaction log data (i.e., log information) at a mobile device that are exchanged over a near field RF communication system (LaBiche: [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch and Hizume with LaBiche. One having ordinary skill in the art would have found motivation to utilize LaBiche in Busch to store location information as part of log data with restricted access, such that privacy is protected.
Claim 8 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “A client device as claimed in claim 3, wherein the transmitted message includes the log information.”
In Busch, when the location of the mobile device corresponds to (i.e., matches) that of the stored destination, the device records the match and communicates that match (i.e., transmits message) to a remote server [0338].
Busch and Hizume teach claim 3, but do not disclose the limitation on log information; however, LaBiche stores transaction log data (i.e., log information) at a mobile device that are exchanged over a near field RF communication system (LaBiche: [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch and Hizume with LaBiche. One having ordinary skill in the art would have found motivation to utilize LaBiche in Busch to restrict the communication of location information to a remote server only when a match is detected, in order to protect privacy.
Claim 9 is analogous to claim 4, and is similarly rejected.

Claim 14 recites “A server system as claimed in claim 12, wherein the message includes log information indicative of whether a match occurred for a given one of the at least one wireless station identifiers.”
In Busch, when the location of the mobile device corresponds to (i.e., matches) that of the stored destination, the device records the match and communicates that match (i.e., message) to a remote server [0338]. Hizume maps location information to identifiers of access points (Hizume: fig. 3A, #310; [0028]). A match is detected if the same access point identifier is associated with both the device and the stored destination.
Busch and Hizume teach claim 12, but do not disclose the limitation on log information; however, LaBiche stores transaction log data (i.e., log information) at a mobile device that are exchanged over a near field RF communication system (LaBiche: [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch and Hizume with LaBiche. One having ordinary skill in the art would have found motivation to utilize LaBiche in Busch to restrict the communication of location information to a remote server only when a match is detected, in order to protect privacy.
	Claim 19 is analogous to claim 14, and is similarly rejected.

Claim 15 recites “A server system as claimed in claim 12, wherein the one or more processors of the processing module are configured to purge the message from memory after a selected period of time.”
Busch and Hizume teach claim 12, but do not disclose this claim; however, LaBiche purges transaction log records that are of a certain age (LaBiche: [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch and Hizume with LaBiche. One having ordinary skill in the art would have found motivation to utilize LaBiche in Busch to properly manage storage as a limited resource in mobile devices.
Claim 20 is analogous to claim 15, and is similarly rejected.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Busch as applied to claims 3 and 8 above respectively, in view of Hizume and LaBiche, and further in view of The Ultimate Guide to Data Anonymization in Analytics. https://piwik.pro/blog, 2018, pp. 1-6 [herein “Piwik”].
Claim 5 recites “A client device as claimed in claim 3, wherein one or more processors of the client device are configured to perform statistical randomization on a portion of the log information prior to transmitting the message to the tracking service server.”
In Busch, when the location of the mobile device corresponds to that of the stored destination, the device records the match and communicates (i.e., transmits) that match to a remote server (i.e., tracking service server). This message is anonymized to reduce privacy concerns [0338]. LaBiche stores transaction log data (i.e., log information) at a mobile device that are exchanged over a near field RF communication system (LaBiche: [0003]).
Busch and LaBiche teach claim 3, but do not disclose the limitation on statistical randomization; however, one specific technique of anonymization is randomization, where personal identifiers (e.g., location information) are replaced by random values (Piwik: pp. 3/6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch and LaBiche with Piwik. One having ordinary skill in the art would have found motivation to utilize Piwik’s randomization to implement Busch’s anonymization to reduce privacy concerns in communicating with the remote server.
Claim 10 is analogous to claim 5, and is similarly rejected.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Busch as applied to claims 12 and 17 above respectively, in view of Hizume, and further in view of US patent application 2008/0208467 Ruckart [herein “Ruckart”].
Claim 16 recites “A server system as claimed in claim 12, wherein the client device includes a first client device and a second client device associated with a user, and: the search query is received from the first client device associated with a user; the response is transmitted to the first client device; the at least one wireless station identifier is transmitted to the second client device associated with the user; and the message is received from the second client device.”
In Busch, user of a mobile device may initiate a search (i.e., request) for terms of interest near a destination location. Search results (i.e., response) are returned (i.e., transmitted) to the mobile device, which contain location information describing the destination and nearby businesses [0373]. Hizume maps location information to identifiers of access points (Hizume: fig. 3A, #310; [0028]).
Busch and Hizume teach claim 12, but do not disclose this claim; however, Ruckart teaches a method in which a client device (i.e., second client device) obtains (i.e., receives) a navigation track between two locations by establishing a communication connection with a server device (i.e., first client device) and receiving a message containing information associated with the two locations (Ruckart: [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Busch and Hizume with Ruckart. One having ordinary skill in the art would have found motivation to integrate Busch with Ruckart in the usage scenario where a desktop device is used to perform a location-based search, while a mobile device is then used to navigate to the destination location identified in the search results.
Claim 21 is analogous to claim 16, and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163